Citation Nr: 1127663	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  05-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for a psychiatric disability.  

2.  Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from September 1967 to September 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A hearing before the undersigned Veterans Law Judge was held at the RO in April 2006.  The hearing transcript has been associated with the claims file.

In August 2007, September 2008, and October 2009, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's psychiatric disability, which is diagnosed as PTSD and depression, and which is associated with symptoms such as depression, disturbances in mood and motivation, difficulty in adapting to stressful circumstances, and social isolation, results in occupational and social impairment with deficiencies in most areas such as work, personal relations, and mood, but not total impairment.

2.  The Veteran has a combined rating of 70 percent, and the evidence suggests that the service-connected psychiatric disability is of such nature and severity as to prevent the Veteran from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, for a psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in September 2007, and the claim was readjudicated in an April 2008 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained medical opinions as to the nature and severity of the psychiatric disability, to include whether it resulted in inability to maintain employment, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  The Board acknowledges that it appears that the 2004 VA examiner did not review the claims file.  However, the examiner did a elicit medical history from the Veteran, which was consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As this matter is a claim for higher rating rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the 2004 examination was adequate for rating purposes.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Psychiatric Disability

The Veteran's service-connected psychiatric disability is rated at 50 percent under Diagnostic Code (DC) 9411.  The Board notes that service connection is only explicitly in effect for posttraumatic stress disorder (PTSD).  However, the evidence, particularly the determinations made by the Veteran's treating psychiatrist and the 2010 VA examiner, indicates that the service-connected psychiatric disability is best described as PTSD with depression.  The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, the Board will consider the symptoms of the Veteran's PTSD and depression in adjudicating the matter on appeal.  

Under the rating criteria for mental disorders, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence documents the Veteran's (and his wife's) endorsement of symptoms such as nightmares, sleep disturbance, anxiety, flashbacks, intrusive thoughts, avoidance of crowds, impaired concentration, irritability, and impaired interpersonal functioning.  He has indicated that he sometimes feels close to violence though he has never hurt anybody.  He has reported that his PTSD makes it so he does not care how he looks or dresses and makes it hard to handle stressful situations.  

The Veteran is married and has a generally close relationship with his wife.  He has not worked since approximately 2001 in part due to impaired concentration.  He has reported having one friend with whom he visits regularly.  

The treatment records generally reflect findings of appropriate dress and grooming; restricted affect; orientation to time, place, and person; organized and goal-directed thought processes; and no hallucinations, delusions, or suicidal/homicidal ideation, except in May 2008 when the Veteran indicated that he had thoughts that he would be better off dead or of hurting himself in some way several days each week.  The records also reflect the assignment of a Global Assessment of Functioning (GAF) score of 51, which corresponds to moderate symptoms or moderate difficulty in social, occupational, or school functioning, in May 2004 and a GAF score of 48, which corresponds to serious symptoms or serious difficulty in social, occupational, or school functioning, from February 2005 forward.  See, e.g., May 2004, February 2005, December 2006, May 2007, September 2008, and July 2009 VA treatment records.  

The evidence also includes statements from a treating VA psychiatrist.  A February 2005 statement reflects the psychiatrist's finding that the Veteran was "significantly symptomatic in spite of [treatment]."  See February 2005 Kimbrell statement.  See also September 2005 Kimbrell statement.  In March 2006, the same psychiatrist reported that the Veteran had significant depression, impaired concentration, and difficulty with relationships and that the stress of interacting with others worsened the Veteran's ability to concentrate on tasks that would be required for employment.  In February and September 2008, the psychiatrist reported that although the Veteran made "good efforts to function in his employment and domestic roles, he continued with significant PTSD symptoms that impaired his ability to function in those capacities."  The psychiatrist added that the Veteran was unable to continue with employment.  In November 2009, the psychiatrist submitted a statement in which he reported that the Veteran's depression, which he believed resulted in the inability to continue competitive employment, was directly related to his PTSD.  See also April and October 2010 statements.  

Finally, the evidence includes the results of VA examination.  An October 2004 VA examination record documents the Veteran's history that he was "doing ok."  The Veteran reported some suicidal ideation without intent and denied homicidal ideation.  The record indicates that the Veteran was cooperative, fully oriented, and casually dressed with normal speech and no overt anxiety or dysphoria.  Thought processes and associations were logical and tight with no loosening of associations or confusion, and there was no gross impairment in memory.  There was also no delusion or hallucination, and insight and judgment were adequate.  The examiner diagnosed the Veteran with posttraumatic stress disorder (PTSD) and assigned a global assessment of functioning (GAF) score of 54.  The examiner indicated that although the Veteran reported that he was not working because he had difficulty keeping his mind focused because of his PTSD, the examiner did not believe that the Veteran's PTSD symptoms precluded "any and all employment."  The examiner explained that the Veteran had some social contact and no evidence of impairment of thought processing or communication or problematic alcohol or substance abuse 

A February 2008 VA examination record reflects the Veteran's history that he was doing "fair."  The record documents that the Veteran was casually groomed, fully cooperative, and fully oriented.  There was no display of significant anxiety; speech was normal; mood was generally somewhat neutral; and affect was somewhat restricted.  Thought processes and associations were logical and tight, and memory was grossly intact.  There was no history of hallucination and no evidence of delusion.  Insight and judgment were adequate.  The Veteran reported occasional suicidal ideation without intent and denied homicidal ideation.  The examiner assigned a GAF score of 50 and assessed the Veteran with mild to moderate PTSD.  The examiner noted that the Veteran reported that he stopped working because of depression and nightmares.  The examiner indicated that he did not find evidence that PTSD precluded all employment.  The examiner explained that although the Veteran reported a tendency towards social isolation, he did not see evidence that social functioning was grossly impaired.  Additionally, he found no evidence of substance abuse or impairment in thought processing or communication.  

In February 2009, the February 2008 VA examiner provided an addendum opinion.  The examiner noted that the Veteran appeared to have depression as well as PTSD and that the etiology of the depression was unclear.  The examiner indicated that he did not find any specific evidence suggesting that the Veteran was unable to maintain gainful employment.  The examiner noted that during the 2008 examination, the Veteran reported that he had stopped working because of depression.  The examiner explained that there was no specific evidence that the depression was unequivocally related to PTSD and that he did not have evidence that depression precluded employment.  Additionally, although the Veteran reported that he had nightmares, the examiner believed nightmares would not necessarily preclude all employment.  Thus, the examiner found "no evidence to indicate that the Veteran was not able to work because of his" PTSD.    

A January 2010 VA examination record reflects the Veteran's history of occasional thoughts of suicide without intent.  The Veteran reported that he believed the biggest impediment to working was impairment of concentration and memory and lack of motivation due to depressive feelings.  Examination revealed that the Veteran was casually and neatly groomed and dressed; fully oriented; cooperative; and pleasant.  Speech was normal, and thought processes were logical and tight without loosening of association.  Mood was primarily sad, and affect was appropriate to mood.  There was no confusion, hallucination, or delusion, and memory was largely intact.  Insight and judgment were adequate.  The examiner assigned a GAF score of 55, which the examiner indicated meant "moderately severe" symptoms.  The examiner reported that the Veteran had moderate symptoms of PTSD which affected many areas of functioning including occupational and social functioning, explaining that the Veteran isolated himself socially and felt uncomfortable in social situations.  The examiner also found that the Veteran had significant depressive symptoms which were "very strongly" related to his PTSD.  The examiner stated that the PTSD symptoms were moderate and would cause some significant difficulties in maintaining gainful employment, but would "not probably preclude" employment.  "However, if his serious depressive symptoms [are added] to the mix, then this would make successful employment likely [sic]."  The examiner noted that the Veteran reported difficulty at work due to anxiety, depression, and concentration problems and that there was no impairment of thought processing or communication.  

After review of the evidence, the Board finds a 70 percent rating is warranted based on the evidence of deficiencies in work, mood, and social relationships due to symptoms such as depression, occasional suicidal thoughts, impaired ability to adapt to stress, impaired occupational functioning, and social isolation.  A rating higher than 70 percent is not warranted as the records contain no findings of total impairment.  There is no evidence that the Veteran is unable to perform his activities of daily living; he is consistently found to be properly dressed, groomed, and oriented; there are no medical findings of a thought, speech, or memory disorder; and his thought processes and associations and speech are consistently normal and coherent.  Additionally, the records do not report any inappropriate behavior, and although he has reported occasional suicidal thoughts and episodes of intense anger, he has consistently denied intent to harm himself or others and the evidence does not suggest that the Veteran poses a persistent danger to himself or others.  Furthermore, the records reflect the assignment of GAF scores that indicate less than total impairment.  Consequently, the Board finds that a 70 percent rating, but no higher, is warranted.  

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Based on the Board's decision above which grants a staged increase for PTSD, the Veteran has a rating of 70 percent; consequently, he meets the schedular threshold for determining entitlement to a TDIU rating.  The only question remaining is whether there is evidence that the Veteran is unable to secure substantially gainful occupation as the result of this disability.  

The Veteran has not worked at any time during the appellate period.  He has indicated that he is unable to work because of the symptoms of his psychiatric disability, particularly diminished concentration and lack of motivation due to depression.  The evidence indicates that the Veteran was awarded Social Security Administration (SSA) disability benefits in part based on depression.  

The record includes a VA psychiatrist's determinations that the Veteran's psychiatric symptoms render him unable to perform gainful employment and a 2010 VA examiner's opinion that the Veteran's psychiatric symptoms made successful employment unlikely.  The Board acknowledges that the 2010 VA examination record actually states employment was "likely."  The sentence structure and context make it evident that the examiner intended to say that employment was "unlikely," however; thus, the Board construes the opinion as indicative of unemployability.  The Board also acknowledges that the 2004 and 2008 VA examiners determined that the Veteran's PTSD did not preclude him from obtaining or maintaining employment.  The examiners did not consider the effects of the Veteran's depression, however, which strips the determinations of probative value.  In this case, based on the probative findings of unemployability and resolving all doubt in favor of the Veteran, the Board finds the evidence warrants a grant of TDIU.  


ORDER

A 70 percent rating, but no higher, is granted.

A TDIU is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


